DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohnen et al. (PGPUB 20030056160), hereinafter as Kohnen.
Regarding claim 1, Kohnen teaches a method, comprising: 
requesting, by a component of a memory controller (Fig 2, element 202 and 204), control of a data path (Fig 2, data bus 210) associated with a first memory device couplable to the controller, or a second memory device couplable to the controller, or both; 
reading data corresponding to a test operation involving the first memory device or the second memory device (Fig 2, 204A/B), or both; and 
determining whether the data read by the component from the first memory device matches data written to the first memory device via the data path or whether the data read by the component from the second memory device matches data written to the second memory device via the data path, or both ([0034] “a write operation of test data to the memory device 204A, 204B and a subsequent read operation of the test data to verify”).
claim 3, Kohnen teaches reading data corresponding to the test operation involving a third memory device; and determining whether the data read by the component from the third memory device matches data written to the third memory device (Fig 2, there are more than memory units between 204a and 204b).
Regarding claim 14, Kohnen teaches a system, comprising: 
a first memory device; a second memory device couplable to the first memory device (Fig 2, 204A is coupled to 204B through control circuits by bus lines); 
a controller (Fig 2, CPU) couplable to the first memory device and the second memory device; and 
a component (Fig 2, EDAC) couplable to the controller, wherein the component is to: 
cause data associated with a test operation (Fig 3) involving the first memory device or the second memory device, or both, to be injected into a data path coupling at least one of the first memory device or the second memory device to the controller such that the data is written to the first memory device or the second memory device; 
read the data associated with the test operation from the first memory device or the second memory device ([0034]); and 
determine whether the data associated with the test operation read from the first memory device or the second memory device matches the data written to the first memory device or the second memory device ([0034]).
Regarding claim 15, Kohnen teaches 
cause the data associated with the test operation to be injected into the data path such that the data associated with the test operation is written to the other of the first memory device or the second memory device; 
read the data written to other of the first memory device or the second memory device; and 

Regarding claim 18, Kohnen teaches the data path is, prior to injection of the data associated with the test operation involving the first memory device or the second memory device, or both, used to transfer information between a host couplable to at least one of the controller, the first memory device, or the second memory device, or any combination thereof (Fig 2).
Regarding claim 19, Kohnen teaches the component comprises and application-specific integrated circuit or a field-programmable gate array (Fig 2, EDAC).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohnen, in view of Zwart (PGPUB 20170060794), hereinafter as Zwart.

Regarding claim 4, Kohnen teaches a method as in rejection of claim 1, 
But not expressly prior to requesting control of the data path, the data path is reserved for transferring of data between a host couplable to the memory controller and the first memory device or the second memory device, or both.

Since Zwart and Kohnen are both from the same field of semiconductor memory device, the purpose disclosed by Zwart would have been recognized in the pertinent art of Kohnen. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to reserve data bus as in Zwart into the deice of Kohnen for the purpose of transferring data between controller and memory devices. 
Regarding claim 6, Kohnen teaches an apparatus, comprising: 
a plurality of memory devices (Fig 2, memorys); and 
a controller (Fig 2, control circuits) couplable to the plurality of memory devices and comprising a component (Fig 2, CPU and EDAC) resident thereon to perform operations comprising: 
reading data written as part of a test operation to a first memory device among the plurality of memory devices ([0034]); 
determining whether the data read by the component from the first memory device matches the data written to the first memory device as part of the test operation ([0034]); 
reading data written to a second memory device among the plurality of memory devices; and 
determining whether the data read by the component from the second memory device matches the data written to the second memory device as part of the test operation ([0034]).
But not expressly requesting control of data path,
Zwart teaches requesting control of a data path associated with at least one memory device among the plurality of memory devices; 
The reason for combining the references used in rejection of claim 4 applies.
claim 8, Kohnen teaches the component comprises an application-specific integrated circuit or a field-programmable gate array (Fig 2, it is inherent EDAC is an application-specific circuit).
Regarding claim 12, Kohnen teaches the data path is, prior to injection of the data corresponding to the operation to test the first memory device, used to transfer information between a host couplable to the memory controller and at least one memory device among the plurality (Fig 2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohnen, in view of Bogumil et al. (Patent 6253333), hereinafter as Bogumil

Regarding claim 5, Kohnen teaches a method as in rejection of claim 1, 
But not expressly an indication of data matching;
Bogumil teaches generating first indication in response to determining that the data read by the component from the first memory device matches the data written to the first memory device or that the data read by the component from the second memory device matches the data written to the second memory device, or both; and generating a second indication in response to determining that the data read by the component from the first memory device does not match the data written to the first memory device or that the data read by the component from the second memory device does not match the data written to the second memory device, or both (Fig 2, step 117-120).
Since Bogumil and Kohnen are both from the same field of semiconductor memory device, the purpose disclosed by Bogumil would have been recognized in the pertinent art of Kohnen. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to compare read data with expected data as in Bogumil into the deice of Kohnen for the purpose of testing quality of memory devices. 

9-11, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohnen and Zwart, in view of Bogumil.
Regarding claim 9, Kohnen and Zwart teach an apparatus as in rejection of claim 6, 
But not expressly a test data pattern,
Bogumil teaches the data written to the first memory device as part of the test operation comprises a specific bit pattern, a user control pattern, or a bi-directional pin control data pattern, or any combination thereof (Fig 2, step 112). 
The reasons for combining the references  used in rejection of claim 4 and rejection of claim 5 apply.
Regarding claim 10, argument used in rejection of claim 9 applies. 
Regarding claim 11, argument used in rejection of claim 5 applies. 
Regarding claim 13, Bogumil teaches the data written as part of the test operation comprises a specific bit pattern, an A5 bit pattern, a user control pattern, a bi-directional pin control data pattern, or any combination thereof (Fig 2). 
The reason for combining the references used in rejection of claim 9 applies.
Regarding claim 20, Bogumil teaches the data associated with the test operation involving the first memory device or the second memory device, or both comprises a specific bit pattern, an A5 bit pattern, a user control pattern, a bi-directional pin control data pattern, or any combination thereof (Fig 2, step 112).
The reasons for combining the references  used in rejection of claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: Claim 2, 7, 16-17 are only rejected on the ground of double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827